In an action to recover damages for injuries to person and property, plaintiff appeals from a judgment of the Supreme Court, Westchester County, entered May 26, 1961 after a jury trial, which dismissed the complaint at the close of plaintiff’s case. Judgment reversed on the law and the facts and a new trial granted, with costs to plaintiff to abide the event. In our opinion, plaintiff made out a prima facie ease. It was therefore error to dismiss the complaint as a matter of law. Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.